Citation Nr: 0900147	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for fracture of the 
first lumbar vertebra and narrowing of disc L5-S1.

2.	Entitlement to a separate rating for traumatic arthritis 
of the cervical spine on the basis of neurological 
manifestations of that service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
St. Petersburg, Florida which denied a petition to reopen a 
claim for service connection for a lumbar spine disability, 
and a rating in excess of 10 percent for service-connected 
traumatic arthritis of the cervical spine. In March 2008, the 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.

The Board in a May 2008 decision granted the petition to 
reopen, and remanded the underlying claim on the merits to 
the RO (via the Appeals Management Center (AMC) in 
Washington, D.C.) for further development. Additionally, that 
decision granted an increased rating of 20 percent for 
cervical spine traumatic arthritis due to limitation upon 
motion. The Board then remanded a claim for a separate 
compensable rating for cervical spine arthritis based on 
neurological impairment. See 38 C.F.R. § 4.14 (under the 
rating schedule separate ratings may be granted for distinct 
manifestations, provided not contravening the principle 
against evaluating the same disability under different 
diagnoses). The claims that were remanded have since been 
returned to the Board.


FINDINGS OF FACT

1.	The veteran's lumbar spine disorder involving a fracture 
of the first lumbar vertebra and narrowing of disc L5-S1 was 
incurred during service.

2.	The veteran experiences headaches associated with his 
service-connected cervical spine traumatic arthritis, with 
symptoms of characteristic prostrating attacks averaging one 
in two months over a period of several months.


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for 
service connection for fracture of the first lumbar vertebra 
and narrowing of disc L5-S1 are met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.	The criteria for a 10 percent rating for headaches due 
to traumatic arthritis of the cervical spine are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 
The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the veteran of what evidence would 
substantiate his claims through VCAA notice letters dated 
from between January 2004 and May 2008. The May 2006 
Statement of the Case (SOC) and later Supplemental SOCs 
(SSOCs) explained the general criteria to substantiate claims 
for service connection and increased rating. The VCAA notice 
further indicated the joint obligation between VA and the 
veteran to obtain pertinent evidence and information. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). An 
addendum to the November 2008 SSOC provided notice concerning 
the downstream disability rating and effective date elements 
of a claim for benefits.

Furthermore, as the Board is granting service connection for 
a fracture of the first lumbar vertebra and narrowing of disc 
L5-S1, any notice deficiency as to this claim is not material 
to its outcome, and constituted merely harmless error. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

During the pendency of the appeal, the Court issued the 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
as to claims for entitlement to an increased rating for a 
service-connected disability. The Vazquez decision requires 
that VA notify the claimant that to substantiate a claim for 
increased disability rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant; (3) 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved); and (4) in 
regard to examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation. 

The Board remanded the veteran's increased rating claim in 
part so that he could receive adequate notice under Vazquez. 
The May 2008 notice letter which the RO/AMC subsequently 
provided in fact did not contain the information required 
under the Vazquez holding. However, as indicated below, the 
RO provided similar information by other means that 
substantially complied with the Board's directive, and no 
further development is in order for purpose of sufficient 
notice. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit       could not have been 
awarded as a matter of law. Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007). See also Vazquez-Flores, 22 Vet. 
App. at 46. 

There is a sufficient basis upon which to find that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim. The May 2008 notice 
correspondence informed the veteran that he would need to 
provide evidence indicating that the disorder under 
evaluation had increased in severity in accordance with the 
provisions of the rating schedule. The May 2006 SOC further 
discussed the pertinent rating criteria, and the October 2006 
and October 2008 SSOCs then readjudicated the claim. Thus, 
the veteran was afforded an opportunity to substantiate his 
claim in view of the comprehensive notice provided. See 
Sanders, supra; Vazquez, supra.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
Several of the notice letters issued to the veteran post-
dated the July 2004 rating decision on appeal and did not 
meet this standard. However, the veteran has had an 
opportunity to respond to these later issued letters in 
advance of the October 2008 SSOC readjudicating his claims. 
During this time period the RO undertook measures to obtain 
medical records, and arranged for VA examinations. There is 
no indication of further available evidence that must be 
associated with the record. The veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining VA outpatient 
records, records pertaining to a disability benefits claim 
filed with the Social Security Administration, and records of 
private medical treatment. The veteran has undergone several 
VA examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). In 
support of his claims, the veteran provided additional 
private medical records, and several personal statements and 
lay statements from other individuals. The record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claims

Service Connection for Lumbar Spine Disorder

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

There is competent evidence of record demonstrating a causal 
link between a current diagnosed lumbar spine disorder and an 
injury sustained during service. Hence, the Board is granting 
this claim.

The record of in-service medical treatment establishes an 
April 1967 hospitalization of several days following a motor 
vehicle accident while the veteran was driving a troop 
carrier vehicle. The veteran following the incident had been 
unconscious on immediate arrival to that facility and later 
complained of headaches and neck pain. He had retrograde 
amnesia for three hours. The diagnosis on discharge was a 
moderate concussion and cervical contusion, rule out cervical 
fracture. The veteran's October 1967 separation examination 
includes reference to this incident.

On a VA general examination in January 1970 the veteran 
stated he had been told that he had a neck and back injury as 
the result of a personnel carrier collision. He described 
having had recurrent low back and neck pain that worsened 
with physical activity. Examination of the musculoskeletal 
system was considered normal. There was no limitation of 
motion or expression of pain on motion, or muscle atrophy. 
There was no paraspinal muscle spasm or tenderness to 
pressure over the spinous process. An x-ray of the 
lumbosacral spine was negative for bone and joint pathology. 
The examiner's diagnosis was no abnormality of the 
lumbosacral spine found on clinical or x-ray examination; and 
slight anterior lipping of the upper plateau of the fourth 
cervical body, etiology undetermined, possibly traumatic, and 
diagnosable as traumatic arthritis C-4. 

Records of treatment by a Dr. F.S., private physician, dated 
June 1970 indicate the veteran described the accident in 
service in which he sustained an injury to his neck and low 
back. The diagnosis initially was traumatic arthritis of the 
cervical spine secondary to an injury to the neck in 1967. 
When evaluated later that month he further described 
significant difficulty and pain in his low back with 
radiation down the lower extremities to his ankles. X-rays 
revealed an old compression fracture of the first lumbar 
vertebra. The anterior height of the vertebral body was 
approximately two-thirds of the posterior height. The 
intervertebral disc spaces were fairly well preserved on 
either side of the compressed vertebra, although there was 
narrowing of the intervertebral disc space between the fifth 
lumbar vertebra and the sacrum. The diagnosis was a healed 
compression fracture of the first lumbar vertebra probably 
sustained during the injury in service. The physician also 
described a degenerating intervertebral disc at L5-S1 and 
recommended the use of a low back support. 

The reports of VA outpatient treatment from between December 
1977 and July 1978 show continuing evaluation and treatment 
for low back pain.

During treatment by J.T., a private physician, the veteran 
underwent a September 2001 MRI study. The impression was in 
part, scoliosis thoracic spine with right apex convexity at 
T6-7, mild wedging T8 and mild to moderate wedging L1, age 
indeterminate. The physician stated he suspected these were 
chronic. A January 2003 evaluation report from this treatment 
provider reflects an assessment of back pain from a motor 
vehicle accident. 

Additional VA treatment records show that on a February 2006 
ct scan of the lumbar spine there was a compression fracture 
of the L1 vertebral body, old; multilevel disc degeneration, 
worse at the L5-S1 level; and facet degenerative changes with 
prominent osteophyte formation at the T11-12 level. During an 
April 2006 consultation with a rheumatologist the veteran 
indicated a medical history of chronic neck, low back and mid 
back pain for the previous thirty to thirty-five years. The 
assessment was myofascial back pain and fibromyalgia.

On an August 2008 VA examination of the spine the veteran 
described the vehicular accident during service. He reported 
that he had a lumbar epidural in 1967 and after he returned 
from service he began to have back pain related to his 
occupation. He described symptoms of lumbar fatigue, 
decreased motion, spasms, and weakness, in addition to flare-
ups of back pain. The diagnosis was compression deformity L1, 
degenerative disc and joint disease, lumbar spine. The VA 
examiner noted his review of the private medical records in 
the claims file, including from treating physicians from both 
1970 and 2003, and service treatment records. 

The VA examiner provided the opinion that the veteran's 
lumbar spine disorder was at least as likely as not caused by 
or a result of in-service injury. The rationale stated was 
that the veteran had a motor vehicle accident in 1967 when 
the personnel carrier he was driving was rear-ended by a 
tank. The medical record of Dr. F.S. in June 1970 revealed a 
compression fracture at L1 and degenerative changes. 
According to the examiner, compression fracture was often 
caused by severe accident in younger individuals, and the 
service records showed this was a severe one. The veteran had 
no other known accident after his military service, and no 
osteopenia seen on x-ray in 1970. The examiner expressed his 
agreement with the two other private physicians who 
considered the claimed disorder to be due to the veteran's 
service. 

The preponderance of the medical evidence establishes that 
the current diagnosed disorders of the lumbar spine were 
incurred during the veteran's service. In his August 2008 
opinion the VA examiner related the old compression fracture 
at L1 and associated back pain, limited mobility, and 
degenerative disc and joint disease to the motor vehicle 
accident in service. The assessment is grounded in 
examination of the veteran, and his objective treatment 
history including previous orthopedic evaluations. See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches."). The 
initial medical history from service as noted did not 
directly indicate a low back injury, and discussed in detail 
a cervical spine contusion. Only three years post-service 
however, in June 1970 a private physician identified the L1 
compression fracture, and deemed that injury to have been due 
to the accident. This constituted evidence of relevant in-
service injury even if the treatment in 1967 and a 1970 VA 
general examination did not originally find a lumbosacral 
injury. Moreover, as the August 2008 examiner likewise 
indicated, there is no finding of an intercurrent injury to 
the lower back as any other explanation for x-ray evidence of 
the L1 fracture. The conclusion that the veteran sustained a 
vertebral disc injury at L1 incidental to his service has a 
plausible basis in fact. The Board therefore assigns 
substantial probative weight to the August 2008 examiner's 
opinion. See e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Board may consider and evaluate the underlying 
basis of an opinion on a medical question, and determine 
whether to accept such an opinion under the circumstances). 

Hence, when resolving any reasonable doubt in the veteran's 
favor on the issue of causation as provided under 38 U.S.C.A. 
§ 5107(b), his current symptoms and manifestations of a low 
back disorder, including degenerative disc and joint disease 
along the lumbar/thoracic spine are due to the prior L1 
compression fracture. The criteria for service connection for 
a lumbar spine disorder are met.

Separate Compensable Rating for Cervical Spine Arthritis, 
Neurological Manifestations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Based on neurologic symptomatology due to traumatic arthritis 
of the cervical spine that involve episodic headaches, the 
Board will grant a separate rating of 10 percent, but no 
higher, effective August 22, 2008, the first date as of which 
these symptoms are established.

The veteran filed a claim for increased rating for service-
connected traumatic arthritis of the cervical spine, then 
rated at 10 percent, in January 2004.

A May 2008 Board decision considered the claim for increased 
rating for the veteran's cervical spine disorder. The Board 
granted a 20 percent rating, but no higher, based on 
limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 
5242, General Rating Formula for Diseases and Injuries of the 
Spine. The Board further remanded the issue of entitlement to 
a separate compensable rating for neurological manifestations 
of cervical spine arthritis. See Diagnostic Code 5242, note 
(2) (providing for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code).

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory or mental 
function. In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, and the relative impairment in motor 
function, trophic changes, or sensory disturbances. 38 C.F.R. 
§ 4.120. 

A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not 
defined in the above rating criteria. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8510 
apply to the evaluation of the upper radicular group. Under 
that diagnostic code, complete paralysis of the nerve is 
defined as where all shoulder and elbow movements are lost or 
severely affected, and hand and wrist movements are not 
affected. Complete paralysis of the nerve warrants a 70 
percent rating where involving a major extremity, and a 60 
percent rating for a minor extremity. Severe incomplete 
paralysis warrants a 50 percent rating for a major extremity, 
and 40 percent rating for a minor extremity. Moderate 
incomplete paralysis corresponds to a 40 percent rating for a 
major extremity, and 30 percent rating for a minor extremity. 
Mild incomplete paralysis warrants a 20 percent rating in 
either extremity.

Relevant to the present claim, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one in two-months over the last 
several months warrant a 10 percent rating. Migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating. Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

VA outpatient records show in July 2003 on a primary care 
consultation the existing diagnosis of headaches on and off 
for years, 3 to 4 times per week when working, once a month 
when not working. A July 2005 report states a finding of 
traumatic arthropathy of the cervical spine and does not 
indicate any further symptomatology. On evaluation in January 
2006 the veteran described having had an area of numbness and 
tingling in the lower portion of his neck. A March 2006 
physician's assessment indicated chronic myofascial neck, mid 
back and low back pain, and chronic aching all over the body 
which suggested fibromyalgia.

In his August 2005 correspondence, the veteran described 
having had symptoms related to his service-connected neck 
disorder of numbness of the hands and migraine headaches. 

On an August 2006 VA examination of the cervical spine the 
veteran described numbness and paresthesias. The examiner 
indicated that the etiology of these symptoms was unrelated 
to the disability that was being evaluated. The veteran 
identified pain in the center of the lower cervical spine, 
which at times radiated to the dorsum of the right and left 
arm with numbness and tingling. He described weekly flare-ups 
of neck pain, and identified a total of eight days over the 
past year where he experienced incapacitating episodes of his 
cervical disc disease. Objectively, a motor examination of 
the upper extremities was normal. A sensory examination was 
generally normal, with the exception of left upper extremity 
lack of vibration sensation. An MRI showed minor degenerative 
changes of the cervical spine, without spinal stenosis; and 
mild left C4-5 foraminal stenosis. There was no cord signal 
abnormality seen. The diagnosis was degenerative joint 
disease, and mild left C4-5 foraminal stenosis with 
radiculopathy. 

A June 2008 VA general medical consultation observed in part 
that neurologically the veteran was alert and oriented in all 
spheres, cranial nerves were intact, there was good 
symmetrical strength, reflexes were brisk and symmetrical, 
and sensation was normal. 

The veteran underwent VA examination of the cervical and 
thoracolumbar spine in August 2008, which showed in relevant 
part, normal motor function of the upper extremities. A test 
of sensory function for the upper extremities showed sensory 
loss in the right hand, median, ulnar and radial 
distribution. An electrodiagnostic study of the cervical, 
thoracic and lumbar paraspinals revealed normal insertional 
activity, waveform morphology and recruitment. 

On a neurological examination that month the veteran reported 
having headaches associated with his neck pain that radiated 
upward to the occipital region. He stated that the neck pain 
occurred daily, but the headaches associated with nausea 
occurred every three months and became incapacitating. He 
indicated that he utilized prescription pain medication for 
treatment purposes which generally was effective. The usual 
duration of the headaches was several hours. The veteran in 
describing their severity stated that less than half the 
attacks were prostrating. Otherwise, a sensory examination 
showed decreased sensation to pinprick and light touch in the 
upper extremities, and abnormal vibratory sensation in the 
right hand. 

The diagnosis was headaches secondary to a cervical spine 
disorder. The examiner further stated that the abnormal 
neurological exam of August 2006 was not consistent with 
recent findings, as loss of vibration in the left upper 
extremity was not present and was now on the right side. 
There was also a discrepancy in the deep tendon reflexes. 
Neuropathy was not confirmed by an electromyography study 
which was normal. 


In view of the above, the Board finds that a 10 percent 
rating is warranted for headaches associated with the 
veteran's traumatic arthritis of the cervical spine. Under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, this evaluation 
contemplates migraines with characteristic prostrating 
attacks on average once every two months. The August 2008 VA 
neurological findings show headaches with a frequency and 
severity that is at or near this delineated level. Affording 
the veteran the benefit-of-the-doubt as to the degree to 
which his headache disorder manifests and impacts him in his 
overall occupational capacity, the criteria for a 10 percent 
rating are met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

In addition, the Board has considered the potential 
application of the criteria pertaining to impairment of the 
peripheral nerves of the upper extremities. While the veteran 
on some occasions described cervical radiculopathy and there 
were initial findings of sensory abnormalities, the August 
2008 VA neurological examination ruled out the existence of 
such based on a recent electromyography study as compared to 
the earlier studies. There are other treatment providers who 
have identified fibromyalgia as a likely cause of generalized 
body aches including affecting the upper extremities. 
Consequently, a separate compensable rating to the extent 
based on symptomatology of the upper radicular nerve group is 
not assignable. For the reasons provided above, however, a 10 
percent rating is being is assigned for headaches as due to 
the service-connected cervical spine arthritis as of August 
22, 2008, the date of the August 2008 examination 
establishing the severity of this manifestation. 











ORDER

Service connection for fracture of the first lumbar vertebra 
and narrowing of disc L5-S1 is granted.

A separate 10 percent rating for headaches due to traumatic 
arthritis of the cervical spine is granted, effective August 
22, 2008, subject to the laws and regulations governing the 
payment of compensation benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


